UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6353



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PHILLIP ANTONIO OWENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-93-50)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Antonio Owens, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Phillip Antonio Owens appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Owens’ motion for a reduction in sentence.                       We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   on     the   reasoning   of   the     district   court.     See    United

States v. Owens, No. CR-93-50 (M.D.N.C. filed Feb. 7, 2005 &

entered Feb. 8, 2005).        We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented      in   the

materials      before   the   court    and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 2 -